Citation Nr: 9919404	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
September 1990 rating action which denied service connection 
for the cause of the veteran's death.  

2.  Entitlement to an effective date earlier than October 30, 
1994, for the award of Dependency and Indemnity Compensation 
(DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1943 to 
March 1946.  


FINDINGS OF FACT

1.  By essentially contending that the regional office (RO) 
did not properly weigh the evidence at the time of the 
September 1990 rating action which denied service connection 
for the cause of the veteran's death, the appellant has not 
raised a plausible claim of clear and unmistakable error in 
the September 1990 rating decision.  

2.  The veteran died on June [redacted] 1990 at the age of 65 from 
hypoxemia which had resulted from carcinoma of the lung.  

3.  At the time of the veteran's death, service connection 
had not been granted for any disease or disability.  

4.  On August 10, 1990, the RO received from the appellant a 
VA Form 21-534, Application For Dependency And Indemnity 
Compensation Or Death Pension By A Surviving Spouse Or Child 
(Application), in which she specifically stated that she was 
not claiming that the cause of the veteran's death was due to 
service.  

5.  On September 7, 1990, the RO notified the appellant that 
the agency had concluded, in pertinent part, that the 
veteran's death was not related to a service-connected 
disease or injury.  

6.  The appellant did not file a timely notice of 
disagreement with the RO's September 1990 determination that 
the veteran's death was not related to a service-connected 
disease or injury.  

7.  On October 30, 1995, the RO received from the appellant a 
petition to reopen her claim for dependency and indemnity 
compensation (DIC) benefits due to alleged in-service 
asbestos exposure.  

8.  By a February 1996 rating action, the RO granted service 
connection for the cause of the veteran's death, eventually 
made effective from October 30, 1994.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a viable claim with 
respect to whether there was clear and unmistakable error in 
the September 1990 rating action which denied service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.105(a) (1998).  

2.  The criteria for the assignment of an effective date 
earlier than October 30, 1994, for the award of DIC benefits 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.114, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The appellant essentially contends that in the September 1990 
decision, in which the RO concluded that the veteran's death 
was not related to a service connected disease or injury, the 
RO did not properly consider the matter in light of the 
possibility that the veteran was exposed to asbestos during 
service, which could have led to the lung cancer from which 
he died in 1990. 

According to the certificate of death, the veteran died on 
June [redacted] 1990 at the age of 65 from hypoxemia due to 
carcinoma of his lung.  Two months later in August 1990, the 
RO received from the appellant an Application in which she 
specifically set forth that she was not claiming that the 
cause of the veteran's death was due to his service.  In the 
following month, the RO notified the appellant that her 
pension claim had been granted.  At the same time, she was 
also informed that the veteran's death was not considered to 
be related to a service-connected disease or injury.  This 
notice of the RO's decision, included information outlining 
the claimant's right to appeal.  

The service medical records which were available at the time 
of the RO's September 1990 determination are negative for 
complaints of, treatment for, or findings of lung cancer.  In 
fact, the separation examination, which was conducted in 
March 1946, notes that the veteran had no defects.  The 
report of this evaluation indicates that the veteran's 
medical history included the usual childhood diseases with no 
sequelae, a tonsillectomy, and a left varicocele but does not 
specifically note any type of lung disorder.  

According to the post-service medical records which were 
available at the time of the RO's September 1990 
determination, due to the presence of a lesion in the 
veteran's right upper lobe, he underwent, in July 1987, a 
right upper lobectomy which resulted in a diagnosis of 
tuberculosis.  As of October 1987, the veteran remained under 
treatment for tuberculosis as well as for emphysema.  

Thereafter, in February 1988, the veteran underwent a VA 
examination.  He reported that he continued to take 
medication for tuberculosis, that he was moderately short of 
breath on any slight activity, and that he could not breath 
if he did "very much."  Chest X-rays taken at this 
evaluation showed surgical resection of the right 7th rib, 
surgical clips at the middle and upper areas of the right 
chest, and some volume loss on the right side.  Otherwise, 
the veteran's lungs were well aerated and clear.  No acute or 
active diseases were shown.  Pulmonary function tests 
completed at this examination were consistent with a mild 
restrictive ventilatory defect and significant impairment in 
the maximum voluntary ventilation.  Examination demonstrated 
a 13-inch post-surgical scar in the right upper back around 
the axilla which was well-healed and nontender.  The examiner 
diagnosed, in pertinent part, post right upper lobectomy 
secondary to tuberculosis as well as a history of emphysema.  

Subsequent private medical reports dated from October 1989 to 
March 1990 reflect treatment for extensive small cell lung 
carcinoma with bone metastasis to both femurs, hips, pelvis, 
ribs, spine, and scapula.  These records do not discuss the 
etiology of the veteran's lung cancer.  At the time of the 
veteran's death, service connection had not been granted for 
any disability.  

Thus, the first competent evidence of lung cancer is dated in 
October 1989, more than 43 years after the veteran's 
discharge from active military duty.  Significantly, when the 
RO first considered, in September 1990, the claim for service 
connection for the cause of the veteran's death, the claims 
folder contained no competent medical evidence associating 
his lung cancer with his active service.  Consequently, based 
on this evidence, the RO determined, in September 1990, that 
the veteran's death was not related to a service-connected 
disease or injury.  The appellant failed to submit a timely 
notice of disagreement with this denial, and therefore, the 
RO's determination that the veteran's death was not related 
to a service-connected disease or injury became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  

Subsequently, in October 1995, the RO received from the 
appellant's representative an informal claim for DIC benefits 
based upon exposure to asbestos.  In a statement received on 
the same day, the appellant asserted that the veteran was 
exposed to asbestos during his active duty, as was evident by 
his service on three ships during such duty.  Additionally, 
the appellant contended that this asbestos exposure caused 
the veteran to develop breathing problems and later lung 
cancer.  Pertinent private medical records received in 
November 1995 reflect treatment between July 1987 and May 
1990 for various lung disorders, including chronic 
obstructive pulmonary disease, tuberculosis, emphysema, and 
small cell carcinoma.  

In adjudicating the appellant's claim for service connection 
for the cause of the veteran's death, now asserted to be due 
to in-service exposure to asbestos, the RO considered the 
veteran's service personnel records, which indicated that he 
was assigned as a seaman to three different ships; the 
evidence reflecting that he had smoked one or more packs of 
cigarettes per day while in service; and his death 
certificate, which noted that he died in June 1990 from lung 
cancer.  Without citing to any medical authority for its 
finding, the RO reasoned that these facts supported the 
conclusion that the veteran's death resulted from a service 
connected disability.  Accordingly, DIC was awarded.  

As previously indicated, the error that the appellant now 
claims to exist in the September 1990 decision, is that the 
RO did not properly consider the claim for service connection 
for the cause of the veteran's death in light of the 
possibility of his having been exposed to asbestos during 
active duty (because he served aboard ships during service).  
See, e.g., November 1997 hearing transcript (November 
1997 T.) at 9-10.  The appellant's representative stated that 
the appellant's claim was not properly adjudicated in 1990, 
as the, 

VA failed in their duty to assist [the appellant] 
in filing for her benefits by not further 
investigating the possibility of his lung condition 
which caused his death being the result of his 
exposure to asbestos while aboard three different 
United States ships.  

(November 1997 hearing transcript, page 10.)

Under the applicable criteria, 38 C.F.R. § 3.105(a) (1998) 
provides that previous determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "Court") has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (e.g., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell 
v. Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999) and 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).  
With respect to the underlying issue of entitlement to 
service connection for the cause of the veteran's death, the 
pertinent laws and regulations provide that service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (1998).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered the contributory cause of death 
when such disability contributed substantially or combined to 
cause death--e.g., when a causal (not just a casual sharing) 
connection is shown.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Additionally, where a veteran served 
continuously 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and a malignant 
tumor becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disorders during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the service medical records are negative 
for complaints of, treatment for, or findings of lung cancer.  
In particular, the March 1946 separation examination provided 
no evidence of findings of a lung disability.  According to 
the post-service medical records considered by the RO at the 
time of its September 1990 determination (that the veteran's 
death was not related to a service-connected disease or 
injury), the first medical evidence of a pulmonary disorder 
is dated in 1987, when the veteran received treatment for 
tuberculosis and emphysema.  Importantly, the first competent 
evidence of lung cancer is dated in October 1989, more than 
43 years after the veteran's discharge from active military 
duty.  

The foregoing evidence clearly supports the RO's conclusion 
in September 1990 that the veteran's death was not related to 
a service-connected disease or injury.  When the RO first 
considered, in September 1990, the claim for service 
connection for the cause of the veteran's death, the claims 
folder contained no competent medical evidence associating 
his lung cancer with his active service.  (Indeed, there 
remains no medical evidence linking the veteran's lung cancer 
to service.)  Thus, based upon the evidence of record at the 
time of the September 1990 decision, the RO reasonably 
concluded that a basis upon which to establish service 
connection for the cause of the veteran's death had not been 
presented. 

The Board of Veterans' Appeals (Board) acknowledges the 
appellant's current assertion that the RO committed error in 
its September 1990 denial because the agency did not properly 
consider the claim for service connection for the cause of 
the veteran's death in light of the possibility of his having 
been exposed to asbestos during active duty. 

Additionally, the Board acknowledges that, in the September 
1990 determination, the RO did not appear to have 
specifically considered the issue of entitlement to service 
connection for the cause of the veteran's death in light of 
any such in-service exposure to asbestos.  Significantly, 
however, even if the RO had considered this issue in view of 
alleged in-service exposure to asbestos, the fact remains 
that the claims folder does not contain evidence, (other than 
the appellant's unsubstantiated assertions), that the veteran 
was exposed to asbestos during his active military duty.  
Consequently, the failure to award the benefit sought, based 
on that theory, could not be construed as error.  

Essentially, the appellant's argument that the RO erred in 
its September 1990 decision, amounts to no more than her 
personal disagreement with the manner in which the agency 
evaluated the evidence when it initially considered the cause 
of death issue.  As set forth above, the Court has held that 
a simple disagreement as to how facts were previously weighed 
fails to satisfy the requirements for presenting a viable 
claim for CUE.  See Russell v. Principi, 3 Vet.App. 310 
(1992).  Because the appellant in the present case has failed 
to reasonably raise a viable claim of CUE, the Board 
concludes that her claim for such a benefit must be denied.  


II.  Earlier Effective Date

According to the certificate of death, the veteran died on 
June [redacted] 1990 at the age of 65 from hypoxemia which was 
caused by carcinoma of the lung.  At the time of the 
veteran's death, service connection had not been granted for 
any disease or disability.  

On August 10, 1990, the RO received from the appellant an 
Application in which she specifically stated that she was not 
claiming that the cause of the veteran's death was due to 
service.  Approximately one month later, on September 7, 
1990, the RO informed the appellant that the agency had 
granted her pension claim and had concluded that the 
veteran's death was not related to a service-connected 
disease or injury.  Available to the RO for review at the 
time of the September 1990 decision, were the veteran's 
service medical records, including the March 1946 discharge 
examination, which were negative for complaints of, treatment 
for, or findings of lung cancer.  Also available for the RO's 
consideration at the time of the September 1990 determination 
were post-service private treatment records and a report of a 
February 1988 VA examination.  These post-service documents 
demonstrate that the first medical evidence of a pulmonary 
disorder is dated in 1987, when the veteran received 
treatment for tuberculosis and emphysema.  The first 
competent evidence of lung cancer is dated in October 1989, 
more than 43 years after the veteran's discharge from active 
military duty.  

The appellant did not file a timely notice of disagreement 
with the RO's September 1990 determination that the veteran's 
death was not related to a service-connected disease or 
injury.  The RO's denial of service connection for the cause 
of the veteran's death is, therefore, final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Thereafter, on October 30, 1995, the RO received an informal 
claim to establish entitlement to DIC benefits due to alleged 
in-service asbestos exposure.  In a statement received on the 
same day, the appellant, citing the veteran's service on 
three ships during his active duty, asserted that he was 
exposed to asbestos during such service.  Additionally, the 
appellant contended that this asbestos exposure caused the 
veteran to develop breathing problems and later lung cancer.  

In adjudicating the appellant's new claim, the RO considered 
the evidence previously associated with the claims file, and 
additional private medical records received in November 1995.  
These revealed treatment between July 1987 and May 1990 for 
various lung disorders, including chronic obstructive 
pulmonary disease, tuberculosis, emphysema, and small cell 
carcinoma.  In a February 1996 rating action, the RO granted 
service connection for the cause of the veteran's death, 
effective from October 30, 1995.  In a December 1996 
decision, the effective date was established from one year 
earlier, October 30, 1994.  

Throughout the current appeal, the appellant has asserted 
that the effective date of the grant of service connection 
for DIC benefits should have been June [redacted] 1990, the date of 
the veteran's death, rather than the assigned date of 
October 30, 1994.  As support for her claim, the appellant 
has cited the RO's failure to provide her with proper 
counseling regarding potential benefits (particularly the 
difference between pension and compensation claims and the 
procedures to complete the proper application for death 
benefits), her lack of knowledge of VA laws and benefits, as 
well as her mental and physical conditions which caused her 
not to think properly.  See, e.g., November 1997 T. at 4-11.  
See also, July 1997 hearing transcript (July 1997 T) at 2-3, 
6-7.  

As the Board has previously discussed, the appellant's claim 
which was received at the RO in August 1990, included only 
her application for death pension benefits.  At that time, 
the appellant specifically indicated that she was not 
claiming that the cause of the veteran's death was due to 
service.  (As was also previously discussed, the RO entered a 
decision regarding service connection for the cause of the 
veteran's death.)  Not until October 30, 1995 did the RO 
receive from the appellant, a claim in which she specifically 
sought DIC benefits (due to alleged in-service asbestos 
exposure).  

In this regard, the Board notes that the Court has held that 
any original death claims which were filed on or after 
September 3, 1992 must be adjudicated with respect to DIC, 
pension, and accrued benefits.  Isenhart v. Derwinski, 
3 Vet.App. 177 (1992).  Specifically, the Court held that, 
pursuant to controlling law, a claimant's VA Form 21-534 
constitutes a claim for DIC and a claim for pension and that 
the Secretary is obligated to consider and to adjudicate both 
claims.  Isenhart, 3 Vet.App. at 179-180.  

The RO apparently construed the Court's decision in Isenhart, 
to be a liberalization in the law concerning adjudication of 
DIC claims, which became effective from the date of that 
decision, September 3, 1992.  Under that theory, applicable 
criteria provide that where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 1991).  
See also 38 C.F.R. § 3.114(a) (1998) (which stipulates that:

[w]here pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award of increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.)  

This relevant regulatory provision further provides that:  

(1)  [i]f a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2)  [i]f a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.  

(3)  [i]f a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of such request.

38 C.F.R. § 3.114(a)(1-3) (1998).  

In the present case, the appellant did not file her 
application for DIC benefits until October 30, 1995.  Because 
the appellant's claim for DIC benefits was reviewed at the 
appellant's request more than one year after the effective 
date of what was considered a change in the law, the 
effective date of the grant of such benefits may only be 
authorized from the date beginning one year prior to such 
request.  38 C.F.R. § 3.114(a)(3) (1998).  See also 
38 U.S.C.A. § 5110(g) (West 1991).  Consequently, the Board 
must conclude that the RO properly assigned an effective date 
of October 30, 1994 for the grant of DIC benefits to the 
appellant.  

The Board acknowledges the appellant's essential contention 
that the RO failed to provide her with proper counseling 
regarding potential benefits (particularly the difference 
between pension and compensation claims and the procedures to 
complete the proper application for death benefits) and that 
such failure adversely affected her pursuit of VA benefits in 
light of her lack of knowledge of VA laws and benefits and 
her mental and physical conditions.  See, e.g., November 
1997 T. at 4-11 and July 1997 T at 2-3, 6-7.  The Board has 
thoroughly considered these assertions.  Significantly, 
however, the fact remains that the law and regulations cited 
above, do not allow for an effective date earlier than one 
year prior to the date on which the claim for the benefit at 
issue was received.  In this case, the appellant's claim was 
received on October 30, 1995.  Therefore, an effective date 
for her award of DIC may not be prior to October 30, 1994, 
one year earlier.  Since the effective date for DIC assigned 
by the RO in this case is already October 30, 1994, 
entitlement to an earlier effective date must be denied.  

In addition to the foregoing theory by which it has been 
explained that an effective date may not be established 
earlier than October 30, 1994, the Board also notes, that the 
thrust of the Isenhart case cited above, was to the effect 
that a claim for death pension shall also be considered a 
claim for DIC.  In the Isenhart case, the RO had only 
considered a DIC claim when the widow submitted her 
Application, rather than also adjudicating a claim for death 
pension benefits.  Accordingly, the Court determined that the 
death pension claim remained pending.  

In the case currently before the Board, however, the record 
shows that even though the appellant's 1990 application for 
benefits specifically indicated that she was not claiming 
that the cause of the veteran's death was due to service, (a 
prerequisite for establishing entitlement to DIC), the RO 
entered a decision on that question.  As previously 
mentioned, the appellant was advised in September 1990, that 
the veteran death was not related to a service connected 
disease or injury.  Thus, it does not appear that the RO ever 
ran afoul of the holding in Isenhart.  

Accordingly, the appellant's October 1995 informal 
application for DIC, was actually an attempt to reopen a 
previously denied claim.  Applicable criteria provide that an 
award granted on a reopened claim may not be made effective 
prior to the date of receipt of the reopened claim.  Lapier 
v. Brown, 5 Vet. App. 215 (1993); 38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii).  Therefore, an effective 
date prior to October 30, 1994, for the award of DIC benefits 
is not warranted in this case.  38 U.S.C.A. §§ 5107, 5110; 38 
C.F.R. § 3.400(q)(1)(ii).



ORDER

Evidence of a viable claim not having been submitted with 
respect to the issue of whether there was clear and 
unmistakable error in the September 1990 rating action which 
failed to award service connection for the cause of the 
veteran's death, the claim is denied.  




Entitlement to an effective date earlier than October 30, 
1994, for the award of DIC benefits is denied.  


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

